DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-10, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a microchip transfer apparatus.  Independent Claims 1 and 10 identify the following uniquely distinct combination of features:
Claim 1: “the second surface of the hole plate includes a plurality of protrusions formed to correspond to an arrangement of micro-chips to be transferred by the micro-chip gripper, and wherein the plurality of protrusions is configured to press the adhesive laver to the micro-chips when the pins are pushed into the hole plate.”
Claim 10: “the third plate includes a poly dimethylsiloxane (PDMS) layer” and “the third plate includes a plurality of protrusions formed to correspond to an arrangement of electronic components to be transferred, and wherein the plurality of protrusions is configured to press the electronic components when the pins are pushed into the holes of the second plate and the third plate.”
The independent claims overcome the prior art of record since they require the above-cited limitations, in combination with the other respective claim limitations.
The prior art of record does not disclose nor make obvious this combination of limitations, as understood by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD P JARRETT/Primary Examiner, Art Unit 3652